Name: 2003/597/EC: Commission Decision of 4 August 2003 laying down detailed rules for the application of Council Directive 93/25/EEC as regards the statistical surveys on sheep and goat population and production (notified under document number C(2003) 2801)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  farming systems;  European Union law; NA
 Date Published: 2003-08-12

 Important legal notice|32003D05972003/597/EC: Commission Decision of 4 August 2003 laying down detailed rules for the application of Council Directive 93/25/EEC as regards the statistical surveys on sheep and goat population and production (notified under document number C(2003) 2801) Official Journal L 203 , 12/08/2003 P. 0046 - 0053Commission Decisionof 4 August 2003laying down detailed rules for the application of Council Directive 93/25/EEC as regards the statistical surveys on sheep and goat population and production(notified under document number C(2003) 2801)(2003/597/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/25/EEC of 1 June 1993 on the statistical surveys to be carried out on sheep and goat stocks(1), as last amended by Directive 97/77/EC(2), and in particular Article 1(4), Article 2(2), Article 3(2) and (3), Article 7, Article 10(1) and (2) and Article 13(3) thereof,Whereas:(1) Commission Decision 94/434/EC of 30 May 1994 laying down detailed rules for the application of Council Directive 93/25/EEC as regards the statistical surveys on sheep and goat population and production(3) has been substantially amended several times(4). In the interests of clarity and rationality the said Decision should be codified.(2) Precise definitions are required in order to carry out the surveys provided for in Directive 93/25/EEC. This first requires the definition of the agricultural holdings covered by the survey. The individual categories into which the survey results are to be broken down should also be precisely defined, and the herd size classes and regions according to which the Member States draw up the survey results at regular intervals should be determined. A single definition of carcass weight is necessary for the drawing-up of slaughtering statistics.(3) According to Directive 93/25/EEC, the Member States may, at their request, be authorised to use administrative sources instead of statistical surveys on sheep and goat stocks and the prescribed breakdown by herd size classes for the final results of even-numbered years.(4) Applications have been made by the Member States for the various types of authorisation.(5) This Decision is in accordance with the opinion of the Standing Committee on Agricultural Statistics,HAS ADOPTED THIS DECISION:Article 11. For the purposes of Article 2(2) of Directive 93/25/EEC, "agricultural holding" means any technical and economic unit under single management which produces agricultural products.2. The survey referred to in Article 1(1) of Directive 93/25/EEC shall cover:(a) agricultural holdings with a utilised agricultural area of 1 ha or more;(b) agricultural holdings with a utilised agricultural area of less than 1 ha, if their production is to a certain extent intended for sale or if their production unit exceeds certain natural thresholds.3. Member States wishing to apply a different survey threshold shall, however, undertake to determine that threshold in such a way that only the smallest holdings are excluded, and that together the holdings excluded account for 1 % or less of the total standard gross margin, within the meaning of Commission Decision 85/377/EEC(5), of the Member State concerned.Article 2The definitions of the categories of sheep and goat referred to in Article 3(1) and Article 13(2) of Directive 93/25/EEC are set out in Annex I.Article 3The territorial subdivisions referred to in Article 7(1) of Directive 93/25/EEC are set out in Annex II.Article 4The size classes referred to in Article 10(1) of Directive 93/25/EEC are set out in Annex III.Article 5The carcass weight referred to in Article 13(1) of Directive 93/25/EEC is defined in Annex IV.Article 61. Pursuant to Article 1(3) of Directive 93/25/EEC, the Member States listed in point (a) of Annex V are authorised to use administrative sources instead of statistical surveys.2. Pursuant to Article 10(2) of Directive 93/25/EEC, the Member States listed in point (b) of Annex V are authorised to use the breakdown by herd size classes for the final results of even-numbered years.Article 7Decision 94/434/EC is repealed.References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table set out in Annex VII.Article 8This Decision is addressed to the Member States.Done at Brussels, 4 August 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 149, 21.6.1993, p. 10.(2) OJ L 10, 16.1.1998, p. 28.(3) OJ L 179, 13.7.1994, p. 33.(4) See Annex VI.(5) OJ L 220, 17.8.1985, p. 1.ANNEX IDefinition of categoriesEwes and ewe lambs put to the ramFemales of the ovine species which have already lambed at least once as well as those which have been put to the ram for the first time.Milk ewesEwes which are kept exclusively or principally to produce milk for human consumption and/or for processing into dairy products. This includes cast milk sheep (whether fattened or not between their last lactation and slaughtering).Other ewesEwes other than milk sheep.LambsMale or female sheep up to approximately 12 months old.ANNEX IITerritorial subdivisions>TABLE>ANNEX IIITABLE 1Size classes of sheep stocks held>TABLE>TABLE 2Size classes of goat stocks held>TABLE>ANNEX IVDefinition of carcass weightCarcass weight is the weight of the slaughtered animal's cold body after having been bled, skinned and eviscerated, and after removal of the head (severed at the atlanto-occipital joint), of the feet (severed at the carpometacarpal or tarso-metatarsal joints), of the tail (severed between the sixth and seventh caudal vertebrae) and of the genital organs (including udder).Kidneys and kidney fats are included in the carcass.ANNEX V(a) Member States authorised to use administrative sources instead of statistical surveys.(b) Member States authorised to use the breakdown by herd size classes for the final results of even-numbered years.ANNEX VIRepealed Decision with its successive amendments>TABLE>ANNEX VIICorrelation table>TABLE>